     Case 1:19-cv-01009-DAD-HBK Document 27 Filed 08/20/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ISRAEL RIOS,                                       Case No. 1:19-cv-01009-DAD-HBK
12                       Plaintiff,                      ORDER FINDING DEFENDANT RAVI’S
                                                         MOTION TO DISMISS AND A MOTION TO
13            v.                                         STRIKE MOOTED BY SECOND AMENDED
                                                         COMPLAINT
14    RAVI,
                                                         (Doc. Nos. 16, 19)
15                       Defendant.
                                                         ORDER TO CLERK TO CORRECT DOCKET
16

17

18

19          Plaintiff Israel Rios, a state prisoner, initiated this action on July 24, 2019 by filing a pro

20   se civil rights complaint under 42 U.S.C. § 1983. (Doc. No. 1). Plaintiff is proceeding on his

21   first amended complaint (“FAC”) as screened by the former magistrate judge. (Doc. Nos. 8, 12).

22   The FAC names Defendant Ravi as the sole defendant. (Doc. No. 8). In response to the FAC,

23   Defendant Ravi filed a motion to dismiss on July 7, 2020 (Doc. No. 16) and a motion to strike the

24   portion of the FAC seeking punitive and exemplary damages on July 8, 2020 (Doc. No. 19). On

25   August 13, 2021, after obtaining leave, Plaintiff filed a second amended complaint (“SAC”).

26   (Doc. No. 26).

27          The SAC is the operative pleading. An earlier complaint “no longer performs any

28   function” after an amended complaint is filed. Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th
     Case 1:19-cv-01009-DAD-HBK Document 27 Filed 08/20/21 Page 2 of 2


 1   Cir.1992). The SAC does not name Defendant Ravi and instead names Dr. Chinyere Nyenke,

 2   M.D. as the sole defendant. (Doc. No. 26). A motion seeking to dismiss an earlier complaint is

 3   moot upon the amended complaint’s filing. Ramirez v. Cty. of San Bernardino, 806 F.3d 1002,

 4   1008 (9th Cir. 2015). An amended complaint similarly moots a motion to strike an earlier

 5   complaint. Sharma v. City of Redding, No. 217CV0487MCEACPS, 2017 WL 2346132, at *1

 6   (E.D. Cal. May 30, 2017).

 7            Thus, the Court finds Defendant Ravi’s motion to dismiss and motion strike mooted by

 8   the SAC. The Court will screen Plaintiff’s SAC pursuant to 28 U.S.C. § 1915A before directing

 9   service upon Defendant Dr. Chinyere Nyenke, M.D.

10            Accordingly, it is ORDERED:

11            1. Defendant Ravi’s motion to dismiss (Doc. No. 16) and motion to strike (Doc. No. 19)

12               are DENIED as moot.

13            2. The Clerk of Court is directed to correct the docket to reflect the sole Defendant

14   named in Plaintiff’s second amended complaint (Doc. No. 26) as Chinyere Nyenke, M.D. and

15   terminate Defendant Ravi from the docket.

16

17
     Dated:      August 19, 2021
18                                                      HELENA M. BARCH-KUCHTA
                                                        UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26
27

28
                                                        2
